 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVE MARQUEZ                                       Case No.: 18-CV-00434-CAB-NLS
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION FOR
13   v.                                                  LEAVE TO FILE AN AMENDED
                                                         COMPLAINT
14   UNITED STATES OF AMERICA, et al.
15                                  Defendants.
                                                         [Doc. No. 45]
16
17
           On August 2, 2019, this Court granted Defendant United States’ motion to dismiss
18
     the FTCA claim for lack of subject matter jurisdiction, and Defendant United States was
19
     dismissed with prejudice. [Doc. No. 38.] In August 2, 2019 Order, the Court noted that
20
     the only claims that now remain in the case are the Eighth Amendment claims against John
21
     Doe #1, John Doe #2 and Jane Doe #1, and gave Plaintiff until September 30, 2019, to
22
     identify the Doe defendants and file a motion to amend the complaint to name the identified
23
     Doe defendants. [Doc. No. 38 at 9.]
24
           On September 25, 2019, Plaintiff filed a Request for Extension of Time, requesting
25
     additional time to identify the Doe defendants. [Doc. No. 41.] On September 30, 2019,
26
     this Court granted Plaintiff’s request and gave Plaintiff until November 29, 2019 to file a
27
     motion to amend the complaint to name the identified Doe defendants. [Doc. No. 42.]
28

                                                     1
                                                                             18-CV-00434-CAB-NLS
 1         On November 29, 2019, Plaintiff filed a motion for leave to file an amended
 2   complaint. [Doc. No. 45.] In the motion, Plaintiff states that he has now identified John
 3   Doe #1 as C. Rodriguez. He requests that the other Doe defendants be dismissed and that
 4   he be granted leave to file an amended complaint adding C. Rodriguez as a defendant.
 5   Plaintiff’s motion is GRANTED. Plaintiff shall file a First Amended Complaint adding
 6   C. Rodriguez as a defendant no later than January 10, 2020. All other Doe defendants are
 7   HEREBY DISMISSED WITHOUT PREJUDICE.
 8         Plaintiff is reminded that his First Amended Complaint must be complete in itself
 9   without reference to his original pleading. Defendants not named and any claims not re-
10   alleged in the First Amended Complaint will be considered waived. See S.D. Cal. CivLR
11   15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
12   1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693
13   F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are
14   not re-alleged in an amended pleading may be “considered waived if not repled.”)
15         IT IS SO ORDERED.
16   Dated: December 12, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            18-CV-00434-CAB-NLS
